United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-588
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2011 appellant filed a timely appeal from a December 22, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a permanent impairment to a scheduled member or
function of the body entitling him to a schedule award pursuant to 5 U.S.C. § 8107.
FACTUAL HISTORY
On October 27, 2005 appellant, then a 51-year-old letter carrier, filed an occupational
disease or illness claim (Form CA-2) alleging that sitting at work aggravated a rectal fistula

1

5 U.S.C. § 8101 et seq.

condition. OWCP accepted the claim for aggravation of perianal hidradenitis suppurativa
(International Classification of Diseases (ICD) No. 705.83).2
In a report dated January 26, 2009, Dr. Timothy Morley, an osteopath, provided a history
and results on examination. He opined that under the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) appellant had
a five percent impairment to the leg due to hip flexion weakness. Dr. Morley also opined that
appellant had a five percent whole person impairment due to anal disease, citing Table 6-5. The
total impairment was reported as 17 percent to the lower extremity. An OWCP medical adviser
submitted an April 22, 2009 report, noting the findings of Dr. Morley and concurring that the
impairment was 17 percent.
Appellant submitted an August 29, 2009 report from Dr. William Grant, an internist, who
provided a history and results on examination. Dr. Grant cited Table 8-2 in the sixth edition of
the A.M.A., Guides, stating appellant had scars consistent with a 35 percent impairment under
that table.3
OWCP referred the case for a second opinion evaluation. By report dated March 28,
2010, Dr. Manhal Ghanma, an orthopedic surgeon, stated that, although appellant may be
awarded a whole person impairment under the A.M.A., Guides sixth edition for hidradenitis,
there was no basis for a lower extremity award. He stated the perianal hydradenitis was
localized in nature and does not affect the nerve roots or peripheral nerves of the lower
extremities. Dr. Ghanma did not provide a history or results on examination.
The record indicates that OWCP referred appellant for second opinion examination by
Dr. Ira Ungar. It did not ask for an opinion regarding permanent impairment, and Dr. Ungar’s
May 27, 2010 report did not provide an opinion on the issue.
Dr. Grant submitted a report dated April 18, 2010, again opining that appellant had a 35
percent impairment under Table 8-2. In a report dated June 24, 2010, OWCP’s medical adviser
noted the statement by Dr. Ghanma, and opined that Dr. Grant’s report was “wrong, and
unacceptable.”
By decision dated August 4, 2010, OWCP found appellant was not entitled to a schedule
award. It found the weight of the evidence did not establish a permanent impairment. Appellant
requested a telephonic hearing before an OWCP hearing representative, which was held on
November 5, 2010. By decision dated December 22, 2010, the hearing representative affirmed
the August 4, 2010 OWCP decision. The hearing representative found that Dr. Ghanma
represented the weight of the medical evidence.

2

The record indicates that appellant also had other claims accepted for a right knee injury on December 24, 2004,
carpal tunnel syndrome and a neck strain on September 22, 2008.
3

Table 8-2 provides whole person impairments for skin disorders. A.M.A., Guides 166.

2

LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.4 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.6
When OWCP refers a claimant for a second opinion evaluation and the report does not
adequately address the relevant issues, it should secure an appropriate report on the relevant
issues.7
ANALYSIS
In this case, appellant had submitted an August 29, 2009 report from Dr. Grant, who
found appellant had an impairment for scarring under Table 8-2.8 Under FECA, an impairment
for skin disfigurement is limited to serious disfigurement of the face, head or neck of a character
likely to handicap an individual in securing or maintaining employment.9 There is no provision
under FECA for an impairment calculated under Table 8-2 for scarring to another part of the
body.10
OWCP’s hearing representative finds the Dr. Ghanma, a physician selected for a second
opinion evaluation, represented the weight of the evidence. The hearing representative stated
that Dr. Ghanma “examined the claimant” on March 28, 2010. If Dr. Ghanma examined
appellant, he provided no evidence in his March 28, 2010 report. The report contains no findings
on physical examination or any discussion of clinical findings. In addition, there is no history of
injury or history of medical treatment which would serve as a foundation for Dr. Ghanma’s
opinion and demonstrate his understanding of the factual and medical background. OWCP also
referred appellant for a second opinion examination by Dr. Ungar, however, the issue of
permanent impairment was not at issue.
4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (March 15, 2009).

7

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32
ECAB 863 (1981).
8

A.M.A., Guides 166, Table 8-2.

9

5 U.S.C. § 8107(c)(21). The amount of compensation is not to exceed $3,500.00.

10

See A.S., Docket No. 08-1483 (issued December 10, 2008).

3

Dr. Ghanma refers to the possibility of a whole person impairment under the A.M.A.,
Guides, but then states that there was no lower extremity impairment as no nerves were involved.
He did not discuss any specific tables or figures, and as noted above, provided no results on
examination or medical background to support his opinion. It is well established that medical
reports must be based on a complete and accurate factual and medical background, and medical
opinions based on an incomplete or inaccurate background are of little probative value.11 The
Board finds that Dr. Ghanma’s report is of diminished probative value and cannot represent the
weight of the evidence on the issue presented.
Since OWCP attempted to develop the medical evidence and referred the case for a
second opinion evaluation, it is OWCP’s responsibility to secure a medical report that adequately
addresses the pending issues.12 The case will be remanded to OWCP for additional development
and a rationalized medical opinion as to an employment-related permanent impairment. After
such further development as OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the report of the second opinion physician, Dr. Ghanma, does not
represent the weight of the evidence and the case is remanded for additional development.

11

See Patricia M. Mitchell, 48 ECAB 371 (1997); Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

12

Supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: September 30, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

